Dismissed and Opinion Filed July 30, 2015




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00546-CV

           TEXAS COMMUNITY DEVELOPMENT CORPORATION F/K/A
             WOODLAND DEVELOPMENT CORPORATION, Appellant
                                   V.
          FULBRIGHT & JAWORSKI, LLP, AND BRYAN LARSON, Appellees

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-06695-E

                             MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       Appellant’s brief was due March 22, 2015. On March 24, 2015, the Court sent appellant

a letter informing it that the brief was overdue. We directed appellant to file, within ten days, a

brief and an extension motion. We warned that failure to do so would result in dismissal of the

appeal. To date, appellant has neither filed a brief nor communicated with the Court regarding

the appeal. Accordingly, we dismiss the appeal. See TEX. R. APP. P. 38.8(a)(1), 42.3(c).




                                                   /Carolyn Wright/
140546F.P05                                        CAROLYN WRIGHT
                                                   CHIEF JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

TEXAS COMMUNITY DEVELOPMENT                       On Appeal from the County Court at Law
CORPORATION F/K/A WOODLAND                        No. 5, Dallas County, Texas
DEVELOPMENT CORPORATION,                          Trial Court Cause No. CC-12-06695-E.
Appellant                                         Opinion delivered by Chief Justice Wright,
                                                  Justices Lang-Miers and Stoddart
No. 05-14-00546-CV        V.                      participating.

FULBRIGHT & JAWORSKI, LLP, AND
BRYAN LARSON, Appellees

       In accordance with this Court’s opinion of this date, we DISMISS the appeal. We
ORDER that appellees Fulbright & Jaworski, LLP, and Bryan Larson recover their costs of this
appeal from appellant Texas Community Development Corporation f/k/a Woodland
Development Corporation.


Judgment entered July 30, 2015.




                                            –2–